November 3, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                        JOHN MANUEL CASTILLO, Appellant

NO. 14-11-00397-CR
NO. 14-11-00398-CR                       V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

      These causes were heard on the request of the appellant to withdraw the notice of
appeal. Having considered the request, the Court orders the appeals DISMISSED and
that the appellant pay all costs expended in this appeal, and further orders this decision
certified below for observance.

      We further order the Clerk of this Court to issue the mandate immediately.